DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention1.

Regarding claims 1, 2, and 8-10: the following notation is added/listed with respect to claim terms for purposes of explanation:
(A) “first clock unit” (line 6)
(B) “second clock unit” (line 17)
(a1) “first date-and-time data” (line 9)
(a2) “second date-and-time data” (line 14)
(b1) “date and time indicated by the second clock unit” (lines 22-23)
(RT) “reference date and time” (line 25)
(CT) “third date-and-time data” (lines 26-27)

The “reference date and time is described as “a date and time indicated by the second clock unit in association with the date and time of the first clock unit indicated by the first date-and-time data.” Therefore, for purposes of examination, the respective limitations are interpreted as:
T = (b1 ~ a1)
It is unclear what is meant by “in association with” in the context of the stored reference date and time. For this reason, the claim is rendered indefinite.
Furthermore, the “third date-and-time data” is described as “based on a difference between the date and time associated with the reference date and time and stored in the memory and the date and time indicated by the second date-and-time data, and on the reference date and time stored in the memory.” Therefore, for purposes of examination, the respective limitations are interpreted as:
CT ≈ (RT – a2); and
CT ≈ RT
The calculated data (i.e. “third date-and-time data” or CT) is based on both (RT – a2) and RT. The metes and bounds of the claimed calculation are unclear. This is because it is not clear if the variable RT serves as a basis for the calculation in two separate manners, or if RT is redundantly referenced. For instance, a basis on the difference between RT and a2 is also necessarily a basis on RT.  For this separate reason, the claim is rendered indefinite.
	The rationale set forth above regarding the system of claim 1 is at least partially applicable to the apparatuses, system, and data structure of claims 2 and 8-10, respectively.

Regarding claim 4: the claim requires “the first packet [as] including the sensor data” (lines 2-3). Claim 3, upon which claim 4 depends, recites “the second packet including sensor data” (lines 9-10). It is unclear if the said sensor data of claim 4 is required to be the same data as recited in claim 3, different sensor data, and/or if there is a typographical error in the claim. For this reason, the claim is rendered indefinite. For purposes of examination, the said sensor data of claim 4 is interpreted as either the same or different from that recited in claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because “a data structure,” or data per se, is not required to have a physical or tangible form. See MPEP 2106.03.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0127284 (hereinafter “Seshan”), in view of the abstract and/or full text of Japanese Publication No. 2008/183082 (hereinafter “Koyama”)2, and in further view of U.S. Publication No. 2016/0307154 (hereinafter “Moore”).

Regarding claims 1-3, and 8-10: Seshan teaches a data transmission system comprising: a data transmission apparatus; and a data receiving apparatus which communicates with the data transmission apparatus (See, e.g., figures 1 and 10, [0029]; sensor systems communicate to device 102 and/or 122.), 
wherein the data transmission apparatus comprises: a first clock unit indicative of a date and time; and a transmitter configured to transmit (1) a first packet including information indicative of data being available for date and time association, and (2) a second packet including sensor data (See, e.g., [0021]-[0023] and [0048]-[0056]; note sensor system clock(s) 106 and the transmission of timestamped packets with sensor data; note also policy ID regarding association treatment.), and 
the data receiving apparatus comprises: a second clock unit indicative of a date and time; a receiver configured to receive the first packet and the second packet transmitted from the data transmission apparatus; and a calculator configured to (1) store, in response to receipt of the first packet, a date and time indicated by the second clock unit in a memory as a reference date and time (See, e.g., [0021]-[0023], [0035], [0039], and [0048]-[0056]; note sensor system clock(s) 114 and the reception of timestamped packets with sensor data.),  and (2) calculate, in response to receipt of the second packet, third date-and-time data based on a difference between the date and time associated with the reference date and time and stored in the memory and the date and time indicated by the second date-and-time data, and on the reference date and time stored in the memory (See, e.g., [0023], [0035], [0039], [0062], and [0085]; note difference calculations.).
Seshan teaches sending packets including measurement date-and-time data, but does not explicitly state wherein the first packet includes “first date-and-time data indicative of a date and time of the first clock unit.” Therefore, Seshan does not explicitly state wherein the reference date and time finds basis on an “association with the date and time of the first clock unit indicated by the first date-and-time data.” However, Koyama teaches wherein time corrections are based on an implemented first date-and-time data of the transmitting device (See, e.g., the abstract; note transmission time. See also pp. 2-4; note mode7; note overlapping teachings with Seshan with respect to transmitting and receiving apparatuses incorporating respective clock times, as well as difference calculations.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of 
Seshan modified by Koyama may teach or imply, but fail to explicitly state wherein the packets are for “one-way communication.” However, Moore teaches this feature (See, e.g., [0103] and [0104]; note Bluetooth advertising packets; note also the implementation of date and time parameters.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Moore, such as the timing functionality, within the system of Seshan modified by Koyama, in order to conserve power and/or extend communication range.
The rationale set forth above regarding the system of claim 1 is applicable to the apparatuses, system, and data structure of claims 2, 3, and 8-10, respectively.

Regarding claim 4: Seshan modified by Koyama and Moore further teaches wherein the transmitter is configured to transmit the first packet including the sensor data, the first date-and-time data indicative of the date and time of the clock unit at the measurement of the sensor data, and information indicative of the first date-and-time data being available for date and time association, before a predetermined time elapses from a measurement date and time of the sensor data, and transmit the second packet including the sensor data, the second date-and-time data indicative of the date and time of the clock unit at the measurement of the sensor data, and information indicative of the second date-and-time data being unavailable for date and time association, after the predetermined time elapses from the measurement date and time of the sensor data (See, e.g., Seshan: [0051] and [0079]-[0085]; note also the explanation set forth above regarding claim 3.).

Regarding claim 5: Seshan modified by Koyama and Moore further teaches an input unit configured to receive an input of operational information of a user, wherein the transmitter is configured to transmit the first packet including the first date-and-time data indicative of the date and time of the clock unit, using a part of the operational information as a trigger (See, e.g., [0017], [0022], [0091]; note also Moore [0051].). The motivation for modification set forth above regarding the system of claim 3 is applicable to claim 5.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seshan, in view of Koyama, in further view of Moore, and in further view of U.S. Publication No. 2016/0150350 (hereinafter “Ingale”).

Regarding claim 6: Seshan modified by Koyama and Moore substantially teaches the apparatus as set forth above regarding claim 3, but does not explicitly state wherein the data transmission apparatus is operated by a battery, and the transmitter is configured to transmit the first packet including the first date-and-time data indicative of the date and time of the clock unit, using battery exchange as a trigger. However, this feature is taught by Ingale (See, e.g., [0133]; note triggering based on battery exchange.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ingale, such as the signaling functionality, within the system of Seshan modified by Koyama and Moore, in order to record and/or rest functional settings.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seshan, in view of Koyama, in further view of Moore, and in further view of U.S. Publication No. 2012/0302840 (hereinafter “Kubo”).
Regarding claim 7: Seshan modified by Koyama and Moore substantially teaches the apparatus as set forth above regarding claim 3. Seshan modified by Koyama and Moore teaches implementing biometric sensors (See, e.g., Seshan [0016]; Koyama, abstract.) but does not explicitly state wherein the sensor data is blood pressure data. However, this feature is taught by Kudo (See, e.g., [0002] and [0038]-[0042].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kudo, such as the device type, within the system of Seshan modified by Koyama and Moore, in order to manage blood pressure.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner contacted Applicant’s representative in order to clarify the intended claim scope for the respective limitations. See the summary for interview held August 11, 2021.
        2 The abstract of this document was cited and provided with respect to the Information Disclosure Statement submitted January 21, 2020. Examiner has provided a translation of the full text.